Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/10/2022:
Amendments of Claims 21, 22, 28 and 32 to 37 are acknowledged.
New Claims 41 to 43 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In particular, the Examiner presents a list of limitations that seem to be very relevant to the invention that could be interpreted under 112(f); such claim limitations are: 
On Claim 41; “said lockout system comprises means for preventing said first jaw from moving toward said second jaw and preventing said firing member from moving toward said distal end when a presence of said staple cartridge is not detected and for preventing said first jaw from moving toward said second jaw and preventing said firing member from moving toward said distal end when said sled is not in said unfired position” discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.
On Claim 42; “said lockout system comprises means for deactivating said closure drive system and said firing drive system when a 6 313157040.2Application Serial No.: 17/061,802 Amendment dated August 10, 2022 Responsive to Office Action mailed May 11, 2022 presence said staple cartridge is not detected and for deactivating said closure drive system and said firing drive system when said sled is not in said unfired position” again discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.
On Claim 43: “said lockout system comprises means for deactivating said closure drive system and said firing drive system when said staple cartridge is absent and for deactivate said closure drive system and said firing drive system when said sled is not in said unfired position” also discloses a “lockout system” which is configured to perform a few functions but no sufficient structure to perform the functions is disclosed.

Because these claim limitations could be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they could be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 to 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 41 to 43; the claims include limitations that have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive since the Applicant indicates that it is not intended to disturb the legal framework surrounding 35 U.S.C. § 112, sixth paragraph, and 35 U.S.C. § 112(f). Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 to 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US 2012/0080491).
Regarding Claims 21, 28 and 35 to 37:
Shelton discloses a surgical stapling instrument (Figure 385, disposable loading unit 15900), comprising: 
an end effector, comprising: a first jaw; and a second jaw, wherein said first jaw is movable relative to said second jaw about a pivot (Figure 385, end effector not numbered with jaws 15970 and 15960, and also Figure 180, end effector 8012 with jaws 8014 and 8016, both show one jaw pivoting relative to the other); 
a staple cartridge, comprising: a cartridge body; a longitudinal slot extending from a proximal end of said staple cartridge toward a distal end of said staple cartridge; staple cavities defined in said cartridge body; staples removably stored in said staple cavities (Figures 203, 204, cartridge 9020 with slot 9230, body 9222, staple cavities 9024 for staples 9023); and 
a sled movable through said staple cartridge between an unfired position and a fired position (Figure 203, sled 9126), wherein said sled comprises: 
a central portion configured to be received by said longitudinal slot, wherein said central portion comprises a distal nose; a first wedge-shaped cam on a first side of said central portion comprising a first cam distal end; and a second wedge-shaped cam on a second side of said central portion comprising a second cam distal end, wherein said distal nose of said central portion extends distal to said first cam distal end and said second cam distal end, and wherein said distal nose is configured to provide support to said cartridge body distal of said first wedge-shaped cam and said second wedge-shaped cam (Figures 203 and 205, central member 9124 with a distal end that can be considered a nose and first and second cams formed by wedges 9204 on each side); 
a firing member configured to move from said proximal end toward said distal end during a staple firing stroke, wherein said firing member is configured to advance said sled from said unfired position toward said fired position during said staple firing stroke (Figures 204, 206, knife and firing bar 9090, Figure 213 shows it in action); the firing member is actuated by a firing system (Paragraph 0614, Figure 185, Firing trigger 8034 actuates the Firing system) and a closure drive system comprising a closure tube to move the first jaw towards the second jaw (Figures 203 and 204, Closure tube 9078 Paragraph 0614, Figure 185, Closure trigger 8026 actuates the closure drive system) and
a lockout system (Diverse lock out features are disclosed, paragraphs 0472, 0630 and 0632 just to name some).
Regarding Claims 22, 29 and 38:
Shelton discloses a closure drive system and that the closure drive system and the firing drive system are independent (Figure 1, the systems are independent by being operated by different triggers, Closure trigger 8026 actuates the closure drive system and Firing trigger 8034 actuates the Firing system).

Regarding Claims 23, 30 and 39:
Shelton discloses that the first jaw wherein said first jaw is movable relative to said second jaw about a pivot comprises an anvil (Figure 180, end effector 8012 with jaws 8014 and 8016, jaw 8014 is an anvil).

Regarding Claims 24, 25, 31, 32 and 40:
Shelton discloses that first jaw wherein said first jaw is movable relative to said second jaw about a pivot comprises a channel, and wherein said staple cartridge is configured to be replaceably seated in said channel (Paragraph 0688) Figure 385, 15970 is an elongated channel to replaceably seat a stapler cartridge).

Regarding Claims 26 and 33:
Shelton discloses that the firing member comprises a tissue cutting surface (Figure 206, sharp cutting edge 9116).

Regarding Claims 27 and 34:
Shelton discloses that the firing member comprises: a first camming member configured to engage said first jaw; and a second camming member configured to engage said second jaw (Figure 206, paragraph 629, top pins 9110 engage the anvil and bottom pin 9114 engages the cartridge). 

Regarding Claims 41, 42 and 43:
Shelton discloses that the lockout system comprises means for preventing said first jaw from moving toward said second jaw and preventing said firing member from moving toward said distal end when a presence of said staple cartridge is not detected and for preventing said first jaw from moving toward said second jaw and preventing said firing member from moving toward said distal end when said sled is not in said unfired position (Paragraph 0632, Figure 215 shows a lockout position with the two-piece knife allowed to drop into a lockout recess 9240 when the cartridge is not present, on that position the pins do not engage the jaws and movement of the first jaw towards the second jaw is prevented). 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under Schellin (US 2014/0166726) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Amendment required the use of Shelton (US 2010/0080491).
Note that claims 21, 28 and 35 were amended to avoid the 112(f) interpretation of those claims and overcome the 112(b) rejection, but the limitations were just included on new claims 41 to 43 so the same issues persist but now just on different claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731